Title: From Thomas Jefferson to John Wayles Eppes, 7 June 1799
From: Jefferson, Thomas
To: Eppes, John Wayles



Th:J. to J. W. Eppes
Monticello June 7. 99.

We have for some time past had as little communication almost as if we did not know how to write. mr Randolph’s journies have given us mutual information of the welfare of both families & of course has lessened the occasion for writing. your prospect of a crop here has been as good as could be, independant of the seasons. but there has been through the whole of this part of the country an extraordinary failure of plants. many have lost all; most the greater part. you are of the former number; mr Randolph & myself of the latter. of three patches, I did not get a single plant from two of them. the 3d turned out well, but, as is the case generally the plants are so backward, that tho we have had fine seasons, we have been able to plant only 60. M. out of 150. M. as yet. we spared Page to-day 12. M. for he had not a single one: and I hope we shall be able to furnish him a considerable quantity more; but they are yet to grow to the necessary size. he shall share with us as favorably as possible. I have furnished him with corn for his people & horses till harvest. in order to make him frugal of it (for it costs me 30/ a barrel) I have said nothing to him of the prospect after that. however I shall now let him know that I always destined for your plantation the field of rye I sowed adjoining to it, so that he may prepare for harvesting it. I suppose it will yield a couple of hundred bushels. if corn is then to be had I will furnish him with enough to mix half & half with the rye for his people.—I am sorry to learn that you will not be up before harvest. both of you run great risks of sickness by waiting to so late a point of the summer, & the travelling must become daily more inconvenient & more perillous to Maria. we shall have a room ready for you within ten days & hope you will conclude to come sooner to it, even if you are yourself obliged to return to your harvest. kiss my dear Maria affectionately for me, & tell her to use all her influence to bring you on. my tenderest love to her & affectionate salutations to yourself. Adieu.
